889 F.2d 1101
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TELE-SENTRY SECURITY, INC., Plaintiff-Appellant,v.The UNITED STATES DEPARTMENT OF DEFENSE (AIR FORCE);Secretary of Defense, Richard B. Cheney;  and theSmall Business Administration and itsAdministrator, Susan S.Engeleiter,Defendants-Appellees.
No. 89-1474.
United States Court of Appeals, Federal Circuit.
Oct. 25, 1989.

Before MARKEY, Chief Judge, and ARCHER and MICHEL, Circuit Judges.
DECISION
MARKEY, Chief Judge.


1
Tele-Sentry Security, Inc.  (TS) appeals from the summary judgment of the United States District Court for the District of Columbia, 705 F.Supp. 629 (D.D.C.1989), for defendants United States Department of Defense (Air Force), Secretary of Defense, Richard B. Cheney (collectively DOD), the Small Business Administration and its Administrator, Susan S. Engeleiter (collectively SBA).  We affirm-in-part and vacate-in-part.

OPINION

2
Having considered the record and parties' arguments, we affirm the summary judgment denying the claim against DOD for bid preparation and filing costs on the basis of the opinion of the district court.


3
The claim for prospective relief against SBA was mooted when the bid solicitation was cancelled.    See Sacilor, Acieries et Laminoirs de Lorraine v. United States, 815 F.2d 1488, 1490-91 (Fed.Cir.), cert. denied, 484 U.S. 924 (1987) (case moot where relief sought from injury not likely to result from favorable decision).


4
TS's argument that the cancellation constituted a breach of agreement fails for lack of evidence of such an agreement in the record.


5
The part of the judgment in favor of SBA, having been mooted, is vacated.


6
TS's request for attorney fees is denied because the government's position was substantially justified.

COSTS

7
TS will bear the costs of this appeal.